Citation Nr: 0927793	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  02-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for a disability 
manifested by numbness of the right foot and toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to 
August 1971, and from August 1981 to March 1995.
 
These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision 
that, in pertinent part, denied service connection for 
hearing loss of the left ear, and for numbness of the feet 
and toes.  The Veteran timely appealed.

In June 2007, the Veteran withdrew his prior request for a 
Board hearing, in writing.

In October 2007, the Board remanded the matters for 
additional development.

In August 2008, the RO granted service connection for left 
lower extremity radiculopathy, and assigned an initial 10 
percent evaluation, effective August 2001.  Consistent with 
the Veteran's assertions and the record, the Board has 
recharacterized the appeal as encompassing the issues on the 
title page.


FINDINGS OF FACT

1.  A clear preponderance of the evidence reflects that the 
Veteran does not have hearing loss of the left ear recognized 
as a disability for VA purposes.

2.  The competent evidence is against a finding that the 
Veteran currently has a disability manifested by numbness of 
the right foot and toes.




CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred or 
aggravated in service, and a sensorineural hearing loss of 
the left ear may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2008).

2.  A disability manifested by numbness of the right foot and 
toes was not incurred or aggravated in service; and is not 
proximately due to, or the result of, the Veteran's service-
connected degenerative disc disease of the lumbosacral spine.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through August 2002, October 2006, November 2007, and 
November 2008 letters, the RO or VA's Appeals Management 
Center (AMC) notified the Veteran of elements of service 
connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the October 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).



II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Hearing Loss of the Left Ear

Service connection may also be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records at the time of the Veteran's 
initial separation examination in June 1971 reveal that the 
Veteran underwent audiometric testing.  The report of this 
testing for the left ear that revealed pure tone thresholds, 
in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
-
10

There is no evidence of sensorineural hearing loss of the 
left ear manifested to a compensable degree within the first 
post-service year, to warrant service connection for left ear 
hearing loss on the basis of presumptions referable to 
chronic diseases.

At the time of the Veteran's re-enlistment flight and 
physical examination in November 1981, audiometric testing 
for the left ear revealed pure tone thresholds, in decibels 
(ASA units converted to ISO units) as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
15
10

In December 1988, a high frequency hearing loss was noted in 
both ears from 4000 hertz to 6000 hertz.

The report of audiometric testing for the left ear in 
December 1989 revealed pure tone thresholds, in decibels (ASA 
units converted to ISO units) as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
25
20

An annual examination conducted in January 1992 included 
audiometric testing, with pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
10
15
20


Hearing protection was recommended for the Veteran in June 
1993.  The report of audiometric testing for the left ear at 
the time reveals pure tone thresholds, in decibels (ASA units 
converted to ISO units) as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
35
30

More recent audiometric testing in February 2000 reveals pure 
tone thresholds, in decibels, for the left ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

Private treatment records, received by VA in February 2008, 
reflect that the Veteran underwent testing in May 2004 and 
that he has a mild sensorineural hearing loss in the left 
ear. 

Pursuant to the Board's October 2007 remand, the Veteran 
underwent a VA examination in July 2008.  Audiometric testing 
revealed pure tone thresholds, in decibels, for the left ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

Notwithstanding that the July 2008 VA audiologist associated 
the Veteran's left ear hearing impairment with noise exposure 
in military service, there is no competent evidence that 
establishes that the Veteran has, or ever has had, hearing 
loss of the left ear recognized as a disability for VA 
purposes.  The May 2004 diagnosis by the private audiologist 
has been considered, but the private audiograms do not comply 
with VA regulations since they do not include the Maryland 
CNC Test.

All of the Veteran's in-service and post-service audiological 
evaluations that comply with VA regulations have consistently 
yielded results establishing that he does not have hearing 
loss of the left ear to an extent recognized as a disability 
under the provisions of 38 C.F.R. § 3.385.   

Where, as here, the claim turns on a medical matter, the 
Veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the Veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
hearing loss of the left ear, as defined by 38 C.F.R. 
§ 3.385.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where the competent evidence establishes that the 
Veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the weight of the competent evidence is against the claim 
for a grant of service connection, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Numbness of the Right Foot and Toes

The Veteran contends that service connection for a disability 
manifested by numbness of the right foot and toes is also 
warranted on the basis that the disability is proximately due 
to or a result of his service-connected degenerative disc 
disease of the lumbosacral spine.
    
The Board notes that service connection has been in effect 
for degenerative disc disease of the lumbosacral spine, 
effective since March 1995.  A 10 percent disability rating 
has been in effect since then.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  38 C.F.R. § 3.310(b) (2008); 
Allen v. Brown, 7 Vet. App.  439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Service treatment records (undated) reveal that the Veteran 
complained of numbness of the plantar surface of his right 
foot, and the first and second toes on one occasion during 
his initial Army service.  Records also reveal that the 
Veteran sustained a jamming injury to his right fourth toe in 
October 1986.  X-rays revealed no fracture.  The assessment 
was soft tissue trauma, secondary to jamming-type injury.  
The Veteran was instructed to elevate and ice his right 
extremity, and was allowed to return to full duty.

VA treatment records, dated in February 1995, reflect that 
the Veteran had a discogram (apparently positive) in January 
1995, and afterwards developed hyperesthesia of the anterior 
tibial region of the right ankle.  This had improved, and he 
now had an area of numbness near the ankle.  Sensory 
examination revealed a decreased light touch on the right 
anterior tibial area to about the mid-tibial region and 
medial aspect of the right foot.  The assessment was right 
anterior tibial sensory symptoms, post-discography.  
Neurological examination of the Veteran in October 1995 was 
within normal limits.

Pursuant to the October 2007 remand, the Veteran underwent a 
VA examination in July 2008.  The examiner reviewed the 
Veteran's claims file, including the service treatment 
records.  The examiner noted the Veteran's low back pain with 
radiculopathy.  The Veteran complained of constant numbness 
of the left foot and toes, and not of numbness of the right 
foot and toes. 

Examination revealed normal sensation to light touch and 
pinprick on the right leg and foot, and normal sensation to 
vibration on the right foot.  Right leg strength with hip, 
knee, ankle, and toe flexion was normal.  Right straight leg 
raising led to low back pain.  The diagnosis was left lower 
extremity radiculopathy (including left foot and toe 
numbness).  The examiner opined that the Veteran's left foot 
and toe numbness is at least as likely as not caused by the 
service-connected degenerative disc disease of the 
lumbosacral spine.  No disability manifested by numbness of 
the right foot and toes was found.

As noted above, service connection has been awarded for left 
lower extremity radiculopathy.  The July 2008 examiner 
apparently found no objective medical evidence to support the 
Veteran's claim for service connection for a disability 
manifested by numbness of the right foot and toes.

Neither the Veteran nor his representative presented or 
alluded to the existence of any medical diagnosis and opinion 
(i.e., one that would support the Veteran's assertions as to 
a current disability, and as to a nexus between any claimed 
disability and service or a service-connected disability), 
despite specifically being asked or invited to present or 
identify such evidence via the RO's November 2008 letter.

Without a diagnosis of a disability manifested by numbness of 
the right foot and toes, there is no basis to grant service 
connection.  Hence, the preponderance of the evidence is 
against the claim.  The benefit-of-the-doubt doctrine is not 
for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  




ORDER

Service connection for hearing loss of the left ear is 
denied.

Service connection for a disability manifested by numbness of 
right foot and toes is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


